DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on September 20, 2022
Claims 9-14 and 21-32 are under examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 11-14 and 21,22, 24-28 and 30-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raikin et al. (USP: 2016/0077976).

As per Claim 9 Raikin teaches a method comprising:
 configuring a network interface to determine whether to direct copy a portion of a received packet from a remote entity to a memory buffer associated with an accelerator via an accelerator fabric (Paragraph 0040,  0042, 0054, 0098 A network interface controller (NIC) can also be used.. Thus, when writing data to array, the data is first written to memory using DMA, and then copied by the SSD controller to array. The GPU includes a DMA engine capable of reading and writing pages between the system memory and a frame buffer memory. The data is first written to memory using DMA, and then copied by the SSD controller to array. The SSD controller writes the fetched data in memory over previously fetched data); 
receiving a packet from the remote entity at the network interface, the packet including a destination memory address (Paragraph 0026, 0064-0068, 0078, In FIGS. 2A and 2B, an address space 100 comprises the physical address space of fabric 40. In addition, address spaces 104 and 108 comprise the internal address space used by GPU1 and The destination of the data transfer and translates the physical address to the internal memory address to complete the transaction); and
 based on the received packet targeted to the memory buffer, copying the received packet to the memory buffer associated with an accelerator via an accelerator fabric (Paragraph  0003, 0082-0087, 0098 Various accelerator modules such as a graphics processing unit (GPU). The data is first written to memory 82 using DMA, and then copied by the SSD controller to array. Writing pages between the system memory and a frame buffer memory in the GPU without involving the CPU or operating system. The SSD controller then directly reads the GPU memory buffer by accessing respective addresses in the PCI BAR. Thus, when writing data to array 78, the data is first written to memory 82 using DMA, and then copied by the SSD controller to array 78.).


As per Claim 11 Raikin teaches the method of claim 9, wherein the accelerator fabric is coupled to at least one memory and at least one accelerator device and wherein a memory is locally attached to an accelerator device (Paragraph 0012-0015 The second device is configured to access a local memory via a local connection and not over the fabric).

As per Claim 12 Raikin teaches the method of claim 9, comprising: based on the received packet not being associated with a memory buffer associated with an accelerator device, using a direct memory access (DMA) to copy a portion of the received packet to a memory buffer associated with a core via a host-to-device fabric, wherein the host-to- device fabric couples cores to one or more accelerator devices (Paragraph 0042, 0046  a host channel adapter (HCA) 52 that connects to a communication network 54. Translation from physical PCIe addresses to the local address space of the target device and 2) translation from logical addresses of the requesting device to DMA target (PCIe bus) addresses, parts of the address space might not be mapped).

As per Claim 13 Raikin teaches the method of claim 9, comprising: determining if the received packet is targeted to the memory buffer based on memory address translation (Paragraph 0008, 0028, 0050  a PCIe device operates in accordance with an internal address space that is different from the PCIe address space, and therefore requires address translation between the two address spaces. A protocol that defines transactions for address translation services is specified).

As per Claim 14 Raikin teaches the method of claim 13, comprising: performing a memory address translation using an input-output memory management unit (IOMMU) (Paragraph 0028 0089 In some embodiments, a PCIe device (e.g., HCA 52) translates between its internal addresses and the PCIe bus addresses using an input/output memory mapping unit (IOMMU).. Alternatively or additionally, the device may carry out the translation using an input/output memory management unit (IOMMU)  ).

 15-20. (Cancelled)

As per Claim 21 Raikin teaches the method of claim 9, wherein the destination memory address is associated with the memory buffer and the accelerator is to access the memory buffer (Paragraph 0003, 0033 Various accelerator modules such as a graphics processing unit (GPU). Writing pages between the system memory and a frame buffer memory in the GPU without involving the CPU or operating system. The device allocates a memory buffer to be accessed and maps the buffer addresses to respective addresses of the PCI BAR as described above. The device then sends a command to another device (e.g., a storage device or a network adapter) to access the memory buffer directly).

As per Claim 22 Raikin teaches a system comprising: 
at least one memory device; a fabric (Paragraph 0040 fabric interface, Fabric interface 36 additionally connects CPU and system memory); and
 a network interface comprising: circuitry to: 
receive a packet from a remote entity (Paragraph 0039, 0052 remote access to the GPU memory or to a storage device via a network adapter), the packet including a destination memory address and based on the destination memory address targeted to a memory buffer in the at least one memory device that is associated with an accelerator (Paragraph 0026, 0064-0068, 0078, In FIGS. 2A and 2B, an address space 100 comprises the physical address space of fabric 40. In addition, address spaces 104 and 108 comprise the internal address space used by GPU1 and The destination of the data transfer and translates the physical address to the internal memory address to complete the transaction), copy the received packet to the memory buffer associated with the accelerator via the fabric (Paragraph  0003, 0082-0087, 0098 Various accelerator modules such as a graphics processing unit (GPU). The data is first written to memory 82 using DMA, and then copied by the SSD controller to array. Writing pages between the system memory and a frame buffer memory in the GPU without involving the CPU or operating system. The SSD controller then directly reads the GPU memory buffer by accessing respective addresses in the PCI BAR. Thus, when writing data to array 78, the data is first written to memory 82 using DMA, and then copied by the SSD controller to array 78.).


As per Claim 24 Raikin teaches the system of claim 22, wherein the fabric is coupled to the at least one memory device and at least one accelerator and wherein at least one memory device of the at least one memory device is communicatively coupled to the accelerator(Paragraph 0003, 0033 Various accelerator modules such as a graphics processing unit (GPU). Writing pages between the system memory and a frame buffer memory in the GPU without involving the CPU or operating system. The device allocates a memory buffer to be accessed and maps the buffer addresses to respective addresses of the PCI BAR as described above. The device then sends a command to another device (e.g., a storage device or a network adapter) to access the memory buffer directly).

As per Claim 25 Raikin teaches the system of claim 22, comprising: based on the received packet not being associated with a memory buffer associated with the accelerator, the circuitry is to perform a direct memory access (DMA) operation to copy a portion of the received packet to a second memory buffer associated with a core via a host-to- device fabric, wherein the host-to-device fabric couples one or more cores to one or more accelerators (Paragraph 0042, 0046  a host channel adapter (HCA) 52 that connects to a communication network 54. Translation from physical PCIe addresses to the local address space of the target device and 2) translation from logical addresses of the requesting device to DMA target (PCIe bus) addresses, parts of the address space might not be mapped).

As per Claim 26 Raikin teaches the system of claim 22, wherein the circuitry is to: determine if the received packet is targeted to the memory buffer based on memory address translation (Paragraph 0008, 0028, 0050  a PCIe device operates in accordance with an internal address space that is different from the PCIe address space, and therefore requires address translation between the two address spaces. A protocol that defines transactions for address translation services is specified).

As per Claim 27 Raikin teaches the system of claim 22, wherein the circuitry is to: perform a memory address translation using an input—output memory management unit IOMMU) (Paragraph 0028 0089 In some embodiments, a PCIe device (e.g., HCA 52) translates between its internal addresses and the PCIe bus addresses using an input/output memory mapping unit (IOMMU).. Alternatively or additionally, the device may carry out the translation using an input/output memory management unit (IOMMU)  ).

As per Claim 28 Raikin teaches an apparatus comprising:
 an interface to a fabric and a network interface comprising: 
circuitry to (Paragraph 0040 fabric interface, Fabric interface 36 additionally connects CPU and system memory):
 receive a packet from a remote entity, the packet including a destination memory address and based on the destination memory address targeted to a memory buffer that is associated with an accelerator(Paragraph  0026, 0064-0068, 0078, 0098 Various accelerator modules such as a graphics processing unit (GPU). (Paragraph 0026, 0064-0068, 0078, In FIGS. 2A and 2B, an address space 100 comprises the physical address space of fabric 40. In addition, address spaces 104 and 108 comprise the internal address space used by GPU1 and The destination of the data transfer and translates the physical address to the internal memory address to complete the transaction), copy the received packet to the memory buffer associated with the accelerator via the interface (Paragraph  0003, 0082-0087, 0098 Various accelerator modules such as a graphics processing unit (GPU). The data is first written to memory 82 using DMA, and then copied by the SSD controller to array. Writing pages between the system memory and a frame buffer memory in the GPU without involving the CPU or operating system. The SSD controller then directly reads the GPU memory buffer by accessing respective addresses in the PCI BAR. Thus, when writing data to array 78, the data is first written to memory 82 using DMA, and then copied by the SSD controller to array 78.).


As per Claim 30 Raikin teaches the apparatus of claim 28, wherein the fabric is coupled to at least one memory device and at least one accelerator and wherein at least one memory device of the at least one memory device is communicatively coupled to the accelerator (Paragraph 0003, 0033 Various accelerator modules such as a graphics processing unit (GPU). Writing pages between the system memory and a frame buffer memory in the GPU without involving the CPU or operating system. The device allocates a memory buffer to be accessed and maps the buffer addresses to respective addresses of the PCI BAR as described above. The device then sends a command to another device (e.g., a storage device or a network adapter) to access the memory buffer directly).

As per Claim 31 Raikin teaches the apparatus of claim 28, wherein based on the received packet not being associated with a memory buffer associated with the accelerator, the circuitry is to perform a direct memory access (DMA) operation to copy a portion of the received packet to a second memory buffer associated with a core via a host-to- device fabric, wherein the host-to-device fabric couples one or more cores to one or more accelerators (Paragraph 0042, 0046  a host channel adapter (HCA) 52 that connects to a communication network 54. Translation from physical PCIe addresses to the local address space of the target device and 2) translation from logical addresses of the requesting device to DMA target (PCIe bus) addresses, parts of the address space might not be mapped).

As per Claim 32 Raikin teaches the apparatus of claim 28, wherein the circuitry is to: determine if the received packet is targeted to the memory buffer based on memory address translation (Paragraph 0008, 0028, 0050  a PCIe device operates in accordance with an internal address space that is different from the PCIe address space, and therefore requires address translation between the two address spaces. A protocol that defines transactions for address translation services is specified).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 23 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raikin et al. (USP: 2016/0077976) in view of Kohli et al. (USP: 2020/0293499).

As per Claim 10 Raikin teaches the method of claim 9, wherein configuring a network interface to determine whether to direct copy a portion of a received packet from a remote entity to a memory buffer via an accelerator fabric comprises using a control plane software (Paragraph 0006, 0007, 0015, 0098, 0123 A network interface controller (NIC) can also be used. Technologies that enable direct communication between remote GPUs include, for example, PeerDirect® and GPUDirect® RDMA ,a PCIe device operates in accordance with an internal address space that is different from the PCIe address space, and therefore requires address translation between the two address spaces ( Routing the request over the PCIe fabric can be based, for example, on the requestor ID or on the untranslated address range)).
However Raikin does not explicitly disclose a control plane software
Kohli teaches a control plane software (Paragraph 0058, 0122, 0124  FIG. 2, each of cores 140, networking unit 142, memory controller 144, PCIe interfaces 146, accelerators 148, and memory unit 134 including coherent cache memory 136 and non-coherent buffer memory 138 are communicatively coupled to each other. A control plane 466 including a control plane software stack executing on data plane OS 462. As illustrated, the control plane software stack includes a hypervisor 480, a multi-tasking control plane  );
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raikin to include a control plane software as taught by Kohli for reliability, to ensure that the Block access methods may be part of a set of control plane commands used to configure storage resources (See Kohli Paragraph 105). 


As per Claim 23 Raikin teaches the system of claim 22, wherein the circuitry is configured by a control plane to determine whether to copy a portion of the received packet to the memory buffer via the fabric (Paragraph 0006, 0007, 0015, 0098, 0123 A network interface controller (NIC) can also be used. Technologies that enable direct communication between remote GPUs include, for example, PeerDirect® and GPUDirect® RDMA ,a PCIe device operates in accordance with an internal address space that is different from the PCIe address space, and therefore requires address translation between the two address spaces ( Routing the request over the PCIe fabric can be based, for example, on the requestor ID or on the untranslated address range)).
However Raikin does not explicitly disclose a control plane software
Kohli teaches a control plane software (Paragraph 0058, 0122, 0124  FIG. 2, each of cores 140, networking unit 142, memory controller 144, PCIe interfaces 146, accelerators 148, and memory unit 134 including coherent cache memory 136 and non-coherent buffer memory 138 are communicatively coupled to each other. A control plane 466 including a control plane software stack executing on data plane OS 462. As illustrated, the control plane software stack includes a hypervisor 480, a multi-tasking control plane  );
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raikin to include a control plane software as taught by Kohli for reliability, to ensure that the Block access methods may be part of a set of control plane commands used to configure storage resources (See Kohli Paragraph 105). 


As per Claim 29 Raikin teaches the apparatus of claim 28, wherein the circuitry is configured by a control plane to determine whether to copy a portion of the received packet to the memory buffer via the fabric  (Paragraph 0006, 0007, 0015, 0098, 0123 A network interface controller (NIC) can also be used. Technologies that enable direct communication between remote GPUs include, for example, PeerDirect® and GPUDirect® RDMA ,a PCIe device operates in accordance with an internal address space that is different from the PCIe address space, and therefore requires address translation between the two address spaces ( Routing the request over the PCIe fabric can be based, for example, on the requestor ID or on the untranslated address range)).
However Raikin does not explicitly disclose a control plane software
Kohli teaches a control plane software (Paragraph 0058, 0122, 0124  FIG. 2, each of cores 140, networking unit 142, memory controller 144, PCIe interfaces 146, accelerators 148, and memory unit 134 including coherent cache memory 136 and non-coherent buffer memory 138 are communicatively coupled to each other. A control plane 466 including a control plane software stack executing on data plane OS 462. As illustrated, the control plane software stack includes a hypervisor 480, a multi-tasking control plane  );
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raikin to include a control plane software as taught by Kohli for reliability, to ensure that the Block access methods may be part of a set of control plane commands used to configure storage resources (See Kohli Paragraph 105). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (See form 892).
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468